Exhibit 10.1 NOTE: Portions of this Exhibit are the subject of a Confidential Treatment Request by the Registrant to the Securities and Exchange Commission (the “Commission”).Such portions have been redacted and are marked with a “[***]” in the place of the redacted language.The redacted information has been filed separately with the Commission. sEVENTH AMENDMENT TO THE LICENSE AGREEMENT This SEVENTH AMENDMENT TO THE LICENSE AGREEMENT (the “Seventh Amendment”) is made and entered into as of January 1, 2015 (the “Seventh Amendment Effective Date”), by and between SANGAMO BIOSCIENCES, INC., a Delaware corporation having its principal place of business at Point Richmond Tech Center, 501 Canal Boulevard, Suite A100, Richmond, California 94804 (“Sangamo”), and SIGMA-ALDRICH CO., LLC, a Delaware limited liability company having its principal place of business at 3050 Spruce Street, St. Louis, MO 63103 (“Sigma”).Sigma and Sangamo are individually referred to herein as a “Party” or collectively as the “Parties.” RECITALS A.Sigma and Sangamo are parties to a License Agreement effective as of July 10, 2007 as previously amended (the “Agreement”), under which Sangamo granted to Sigma a certain license to use Sangamo’s proprietary zinc finger protein technology in the fields as defined therein.
